Citation Nr: 1336836	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  08-11 427	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for chronic bronchitis. 

4.  Entitlement to service connection for a chronic sinus disability, including sinusitis. 

5.  Entitlement to service connection for residuals of a right eye injury.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION


The Veteran had active military service from September 1970 to June 1973. 

These matters come before the Board of Veterans' Appeals (Board) from a June 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  The Veteran moved during this appeal, and, as such, jurisdiction was transferred to the RO in Atlanta, Georgia. 

In December 2007, the Veteran testified before a Decision Review Officer (DRO) in Decatur, Georgia.  A transcript of that hearing is of record.

In August 2009, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in October 2009 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1970 to June 1973.

2.  In November 2013, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Atlanta, Georgia, that the appellant died in September 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


